DETAILED ACTION

Claims 22-27 are currently pending.  Claims 1-21 are canceled.

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Priority
	This application is a division of U.S. Application 14/685,753 filed on April 14, 2015, now U.S. Patent No. 10,799, 467 which is a continuation of U.S. Application No. 13/075,873 filed on March 30, 2011, now U.S. Patent No. 9,125,859.
Acknowledgment is made of applicant's claim for foreign priority based on applications filed in United Kingdom on March 30, 2010 and January 4, 2011. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 13/075,873, filed on July 6, 2015.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 22 and 24-27 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 and 8-10 of U.S. Patent No. 10,729,665 B2 (Provided on IDS 12/31/2020). Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of the instant application and the cited claims of ‘665 are drawn to the treatment of epilepsy comprising the administration of the combination of CBDV, CBD and terpenes.

Claims 22 and 24-27 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 18-22, 27-30, 35-37 and 39-41 of U.S. Patent No. 11,318,109 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the cited claims of ‘109 are drawn to the treatment of epilepsy comprising the administration of the combination of CBDV, CBD and terpenes.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 22-27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Guy et al. WO 2007/083098 A1 (Provided on IDS 12/31/2020) in view of Whalley (University of Reading, 2007, Cannabis and epilepsy from recreational abuse to therapeutic use) and Guy et al. U.S. Publication No. 2008/00119544 A1 (herein referred to as Guy ‘544) (Provided on IDS 12/31/2020).
Claims 22-27 of the instant application claim a method for the treatment of epileptic seizures, which comprises administering to a subject in need thereof a therapeutically effective amount of a cannabis plant extract comprising a phytocannabinoid containing component and a non-phytocannabinoid containing component, wherein the phytocannabinoid containing component comprises at least 50% (w/w) of the cannabis plant extract and contains as a principal phytocannabinoid, CBDV, and as a secondary phytocannabinoid, CBD, and wherein the non-phytocannabinoid containing component comprises a monoterpene fraction and a sesquiterpene fraction.
Guy teaches cannabinoid-containing plant extracts as neuroprotective agents wherein the extract comprises a cannabinoid-containing fraction and a non-cannabinoid containing fraction (title and abstract).  Guy teaches that surprisingly, it has been found that administration of cannabinoid-containing plant extracts, are more efficacious than essentially pure cannabinoids in the prevention of neural degeneration (page 4 lines 29-32).  Guy teaches that preferably the ratio of the cannabinoid containing fraction to the non-cannabinoid containing fraction is between 60 to 40 and 90 to 10 (page 5 lines 30-32).  Guy teaches the cannabinoid-containing fraction comprising one or more of THC, CBD, CBG, CBC, THCV, THCA, CBDV and CBDA (page 6 lines 1-6).  Guy teaches that preferably the non-cannabinoid containing fraction comprises terpenes (page 6 lines 8-9).  
Guy teaches that the cannabinoid-containing fraction will usually comprise the major cannabinoid, which is usually present at 55-80% (w/w) and the minor cannabinoid, which is usually present at 0.1-6.5% (w/w), and the other cannabinoids are usually present at 4.2-17% (w/w) (page 4 lines 24-28).  
Guy teaches that the cannabinoid-containing plant extracts are used in the manufacture of a pharmaceutical formulation for use in the prevention and treatment of neurodegenerative disease (page 10 lines 30-32).  Guy teaches that preferably the neurodegenerative disease includes epilepsy (page 11 lines 1-9).  
Guy teaches that the terpene present in the non-cannabinoid containing fraction include monoterpenes and sesquiterpenes (Table 1 page 13).
Guy does not specifically exemplify the use of an extract containing CBDV as the major cannabinoid, CBD as the minor component and THCV as an additional cannabinoid for the treatment of epilepsy. 
However, Guy teaches the cannabinoid-containing fraction useful for the treatment of neurodegenerative diseases including epilepsy comprises one or more of THC, CBD, CBG, CBC, THCV, THCA, CBDV and CBDA (page 6 lines 1-6).  Thus Guy teaches that the cannabinoid-containing fraction can contain CBDV, CBD and THCV and the non-cannabinoid containing fraction contains monoterpenes and sesquiterpenes.
Whalley specifically teaches that CBD is an anticonvulsant (page 8).  Whalley further specifically demonstrates that CBDV is also an anticonvulsant (pages 11-13).  Whalley specifically teaches that CBDV has significant anticonvulsant effects against generalized seizures (page 13).
Guy ‘544 teaches the use of THCV in the treatment of one or more condition including epilepsy (abstract).  Claims 12 and 13 of Guy ‘544 claim a method of treating epilepsy comprising the administration of THCV.
Accordingly, at the time of the instant invention, it would have been obvious to a person of ordinary skill in the art to utilize the plant extract of Guy which contains one or more of CBDV, CBD and THCV for the treatment of epilepsy since Whalley specifically demonstrates that CBDV is useful for the treatment of epilepsy and CBD is known for the treatment of epilepsy, and Guy ‘544 further teaches that THCV is also useful for the treatment of epilepsy.  A person of ordinary skill in the art would have been motivated to utilize CBDV as the major cannabinoid for the treatment of epilepsy, which is usually present at 55-80% (w/w) as taught by Guy with a reasonable expectation that said extract would treat epilepsy in view of the teachings of Whalley.  A person of ordinary skill in the art would have been further motivated to optimize the amounts of the other cannabinoids CBD and THCV such that optimal treatment of epilepsy is achieved.  
Thus the cited prior art teachings render obvious a formulation for the treatment of epilepsy containing at least 60% of the cannabinoid containing fraction and at most 40% of the non-cannabinoid containing fraction which contains monoterpene and sesquiterpene (Guy page 5 lines 30-32).  Moreover, the cited prior art teachings render obvious the cannabinoid containing fraction comprising CBDV as the major cannabinoid, which is present at 55-80% (w/w) of the cannabinoid containing fraction (Guy page 4 lines 24-28).  Therefore, a person of ordinary skill in the art would have been motivated to optimize the amount of CBD and THCV in the cannabinoid containing fraction between about 20% to 45% such that optimal treatment of epilepsy is achieved.  Thus the prior art renders obvious amounts of components that overlap with the amounts as claimed in claims 24-27 of the instant application.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997) (Claim reciting thickness of a protective layer as falling within a range of "50 to 100 Angstroms" considered prima facie obvious in view of prior art reference teaching that "for suitable protection, the thickness of the protective layer should be not less than about 10 nm [i.e., 100 Angstroms]." The court stated that "by stating that ‘suitable protection’ is provided if the protective layer is ‘about’ 100 Angstroms thick, [the prior art reference] directly teaches the use of a thickness within [applicant’s] claimed range.").
Thus the cited claims of the instant application are rendered obvious in view of the cited prior art teachings.

Conclusion
Claims 22-27 are rejected.  Claims 1-21 are canceled.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA R. MCMILLIAN whose telephone number is (571)270-5236. The examiner can normally be reached Monday-Friday 12:00 PM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney L Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KARA R MCMILLIAN/Primary Examiner, Art Unit 1627                                                                                                                                                                                                        
KARA R. MCMILLIAN
Primary Examiner
Art Unit 1627



KRM